Exhibit Selected Financial Data The following tables present certain selected historical financial information for SouthCrest Financial Group, Inc. and subsidiaries. The data should be read in conjunction with the historical financial statements, including the notes thereto, and other financial information concerning the Company. SouthCrest Financial Group, Inc. and Subsidiaries Summary Financial Data For the Periods Ended December 31, (all dollars in thousands except per share amounts) 2008 2007 2006 2005 2004 Income Statement Net interest income $ 21,801 $ 22,552 $ 19,191 $ 17,469 $ 11,460 Provision for loan losses 4,002 639 839 751 375 Net interest income after provision for loan losses 17,799 21,913 18,352 16,718 11,085 Other income 6,580 6,797 5,364 4,478 3,357 Other expense 30,363 19,634 15,167 14,196 8,925 Income taxes 15 2,776 2,775 2,156 1,660 Net income (loss) (5,999 ) 6,300 5,774 4,844 3,857 Per Common Share Basic and diluted earnings (loss) per share $ (1.53 ) $ 1.60 $ 1.58 $ 1.36 $ 1.52 Cash dividends declared $ 0.52 $ 0.52 $ 0.50 $ 0.48 $ 0.46 Dividend payout ratio (C ) 32.5 % 31.4 % 35.3 % 30.3 % Book value $ 16.29 $ 18.24 $ 17.09 $ 14.93 $ 14.21 Tangible book value (B) $ 14.00 $ 13.40 $ 13.57 $ 11.81 $ 12.00 Average shares outstanding 3,916,357 3,946,689 3,643,218 3,572,904 2,545,724 Period End Total loans $ 396,137 $ 374,054 $ 335,452 $ 276,475 $ 229,232 Net loans 388,852 369,102 330,972 272,998 226,071 Earning assets (A) 541,119 532,475 483,653 410,897 374,684 Assets 610,551 606,009 544,017 450,848 407,512 Deposits 519,701 513,931 462,622 377,900 352,252 Stockholders' equity 64,028 71,721 67,555 53,456 50,740 Common shares outstanding 3,931,528 3,931,528 3,952,328 3,581,193 3,571,556 Average Balances Loans $ 387,105 $ 353,581 $ 293,489 $ 249,394 $ 156,003 Earning assets (A) 546,093 510,869 430,130 394,076 269,651 Assets 618,590 573,421 473,173 428,360 292,446 Deposits 523,999 483,484 397,637 366,877 256,035 Other borrowings 11,746 10,829 12,960 4,695 580 Stockholders' equity 71,864 69,677 57,456 52,125 33,062 Performance Ratios Return on average assets -0.97 % 1.10 % 1.22 % 1.13 % 1.32 % Return on average stockholders 'equity -8.35 % 9.04 % 10.05 % 9.29 % 11.67 % Net interest margin 3.99 % 4.41 % 4.46 % 4.43 % 4.25 % Average equity to average assets 11.62 % 11.81 % 12.15 % 12.17 % 11.31 % Average loans to average deposits 73.88 % 73.13 % 73.81 % 67.98 % 60.93 % (A)Earning assets include interest-bearing deposits in banks, federal funds sold, securities available for sale and held to maturity, restricted equity securities, and loans net of unearned income. (B)Tangible book value per share is equal to stockholders' equity minus intangible assets divided by the number of common shares outstanding. (C)Not meaningful. 1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The purpose of the following discussion is to address information relating to the financial condition and results of operations of SouthCrest Financial Group, Inc. that may not be readily apparent from a review of the consolidated financial statements and notes thereto. This discussion should be read in conjunction with information provided in the Company’s consolidated financial statements and accompanying footnotes. Critical Accounting Policies Our accounting and reporting policies are in accordance with accounting principles generally accepted in the United States of America and conform to general practices within the banking industry. Our significant accounting policies are described in the notes to the consolidated financial statements. Certain accounting policies require management to make significant estimates and assumptions, which have a material impact on the carrying value of certain assets and liabilities, and we consider these to be critical accounting policies. The estimates and assumptions used are based on historical experience and other factors that management believes to be reasonable under the circumstances. Actual results could differ significantly from these estimates and assumptions, which could have a material impact on the carrying value of assets and liabilities at the balance sheet dates and results of operations for the reporting periods. We believe the following are critical accounting policies that require the most significant estimates and assumptions that are particularly susceptible to a significant change in the preparation of our financial statements. Allowance for Loan Losses. A provision for loan losses is based on management’s opinion of an amount that is adequate to absorb losses inherent in the existing loan portfolio. The allowance for loan losses is established through a provision for losses based on management’s evaluation of current economic conditions, volume and composition of the loan portfolio, the fair market value or the estimated net realizable value of underlying collateral, historical charge-off experience, the level of nonperforming and past due loans, and other indicators derived from reviewing the loan portfolio. The evaluation includes a review of all loans on which full collection may not be reasonably assumed. Should the factors that are considered in determining the allowance for loan losses change over time, or should management’s estimates prove incorrect, a different amount may be reported for the allowance and the associated provision for loan losses. For example, if economic conditions in our market areas experience an unexpected and adverse change, we may need to increase our allowance for loan losses by taking a charge against earnings in the form of an additional provision for loan loss.Additionally, various regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses.Such agencies may require adjustments to the allowance for loan losses based on their judgments of information available to them at the time of their examination. Investment Securities.
